 

Consulting Services Agreement

 

This Consulting Services Agreement (the “Agreement”) is entered this 3rd of
January 2017 (“Effective Date”) between Larry Bornstein, located at 8005
Valhalla Drive, Florida 33446 (“Consultant”), and Cyclone Power Technologies,
Inc., located at 601 NE 26th Ct., Pompano Beach, FL 33064 (“Company”).

 

WHEREAS, the Company requires the services of an expert to advise in financial,
business and real estate matters, and the Consultant has such experience and
expertise;

 

NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements of the parties hereinafter set forth, the parties hereto hereby agree
as follows:

 

Engagement

 

  1. Company hereby engages Consultant and Consultant hereby accepts the
engagement to become a business consultant to the Company and to render such
advice, consultation, information, and services to the Directors and/or Officers
of the Company regarding public company financials and audit for the Company.
Specifically, the Consultant shall be the lead for the company in dealing with
the auditors and the company to completely manage the audit process, manage its
timing, conference calls, all document flow and any other items required to
complete the audit and public reporting. It shall be expressly understood that
Consultant shall have no power to bind Company to any contract or obligation or
to transact any business in Company’s name or on behalf of Company in any
manner.

 

Term

 

  2. The term (“Term”) of this Agreement shall commence on the date hereof and
continue for twelve months (12) months.

 

Compensation and Fees

 

  3. Company agrees to pay and deliver to Consultant 10,000,000 shares of
restricted common stock of the Company (the “Stock Consideration”) for each
month of its services during the Term hereof.         4. The Stock shall be
restricted bearing all appropriate legends. Shares shall be considered earned as
of the Effective Date of this agreement.

 

1

 

 

Representations, Warrants and Covenants

 

  5. The Company represents, warrants and covenants to the Consultant that
Company has the full authority, right, power and legal capacity to enter into
this Agreement and to consummate the transactions provided for herein.        
6. In the performance of its duties hereunder, the Consultant represents,
warrants and covenants to the Company that it shall comply with all laws, rules
and regulation of the Securities Exchange Commission, FINRA, any securities
exchange that the Company’s securities are then listed, the Federal Trade
Commission and any and all other regulatory bodies. Consultant hereby
indemnifies and holds the undersigned and the Company harmless for any breach of
this paragraph including a reasonable sum for attorney fees.         7. The
Consultant further represents that it and all individuals associated with it
shall at all times conduct its business in a legal manner subject to all state
and federal securities laws. This Agreement may be terminated immediately if
this provision is breached or if any facts become known to the Company, in the
Company’s sole and absolute discretion, that would lead it to believe otherwise,
or that may do harm to the image and reputation of the Company.

 

Exclusivity; Performance; Confidentiality

 

  8. The services of Consultant hereunder shall not be exclusive, and Company
may hire other consultants to perform similar or the same services. The
Consultant agrees that it will, at all times, faithfully and in a professional
manner perform all of the duties that may be reasonably required of the
Consultant pursuant to the terms of this Agreement.         9. Consultant
acknowledges and agrees that confidential and valuable information proprietary
to Company and obtained during its engagement by the Company, shall not be,
directly or indirectly, disclosed without the prior express written consent of
the Company, unless and until such information is otherwise known to the public
generally or is not otherwise secret and confidential.

 

Litigation and Fees

 

  10. Any controversy or claim arising out of or relating to this Agreement, or
breach thereof, may be resolved by mutual agreement; or if not, shall be settled
in accordance with Florida, in the courts of Palm Beach County. The prevailing
party shall be entitled, in addition to such other relief as many be granted, to
a reasonable sum for attorney’s fees.

 

Notices

 

  11. Any notice or other communication required or permitted hereunder must be
in writing and sent by either (i) certified mail, postage prepaid, return
receipt requested and first class mail, (ii) overnight delivery with
confirmation of delivery, or (iii) facsimile transmission with an original
mailed by first class mail, postage prepaid.

 

2

 

 

Additional Provisions

 

  12. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision and no waiver shall constitute
a continuing waiver. No waiver shall be binding unless executed in writing by
the party making the waiver. No supplement, modification, or amendment of this
Agreement shall be binding unless executed in writing by all parties.        
13. This Agreement constitutes the entire agreement between the parties and
supersedes any prior agreements or negotiations. There are no third-party
beneficiaries of this Agreement. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Florida,
regardless of laws of conflicts.         14. For reporting purposes in public
flings, this agreement shall be reported as “Bornstein Consulting Agreement
dated January 3, 2017”

 

Counterparts

 

  15. This Agreement may be executed simultaneously in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument

 

In Witness Whereof, the parties hereto have entered into this Agreement on the
date first written above.

 

  Cyclone Power Technologies, Inc.         By:       Frankie Fruge, President  
  Date:

 

  By:       Larry Bornstein     Date:

 

3

 

 

 

